DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action 
Applicants response dated 25 April 2022 to the Non-Final Office Action dated 03 March 2022 is acknowledged.  
Amended claims, dated 25 April 2022 have been entered into the record.

Status of the Claims
Claims 1-9 and 11-15 are allowed. 
Claim 10 is cancelled herein by Examiner’s amendment.

Examiner’s Response
All of the objections and rejections set forth in the previous office action are overcome by the present amendment and/or the arguments in Applicant’s response.
The present claim amendment clearly overcomes the claim objection, the rejections under 35 U.S.C. 112 and 102 and the provisional double patenting rejection.
The Examiner has reconsidered the rejection of claims 1-7, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Yamamori (US20040242615) in view of Maryanoff (Chem. Rev. 1989, 89, 4, 863–927) and PubChem Compound Summary for CID 66775574 in view of Applicant’s arguments.  Firstly, the Examiner is persuaded by the arguments that the cited references do not provide sufficient evidence indicating that the claimed cis isomer compound is inherently present in the disclosure.  The evidence establishes at best that the claimed compound might be present but does not provide definitive evidence that it must necessarily be there per MPEP 2112 IV.  Secondly, Applicant persuasively argues that the references do not provide a reasonable basis that would lead one to provide for a cis isomer as claimed.  Applicant additionally highlights data in the specification which represents an unexpected result: namely that a claimed cis isomer is significantly more potent than the corresponding trans isomer.  For at least these reasons the obviousness rejection is overcome.
The Examiner contacted Applicant’s representative and an amendment was agreed to which resolves potential issues with the withdrawn claims, see the interview summary.










EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Tianran Yan on 04 May 2022.  
The application has been amended as follows: 
IN THE CLAIMS:

DELETE claim 10.

In Claim 11, after the phrase “A method for inhibiting ALK5 activity, or treating” DELETE the phrase “or preventing”:

    PNG
    media_image1.png
    143
    772
    media_image1.png
    Greyscale










Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9, 11-12 and 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 10, directed to the invention(s) of group IV do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on 29 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel ALK5 inhibitor compounds according to the Markush genus of formula I set forth in independent claim 1.  The claimed compounds require a combination of structural features not taught, suggested or otherwise provided for by the prior art of record.
The closest prior art is represented by the Xu (WO2018019106) and Boys (Bioorg. Med. Chem. Lett. 22 (2012) 3392–3397) references which teach compounds having the same utility but which differ from those claimed in that the R1 and R2 groups are combined to form an aromatic or hereroaromatic ring.  Xu teaches phenyl compounds such as that cited in the previous office action at page 9 and Boys teaches pyrazole compounds such as those in table 1 on page 3393.  Neither reference provides any teaching, suggestion or other reason that would lead one of ordinary skill in the art to modify the aromatic moiety in the central position of the molecular framework to either a double bond or a non-aromatic ring according to the present claims.  Additionally, compounds modified in such a way would have substantially different steric and electronic properties and would not reasonably be expected to have the same or better activity as ALK5 inhibitors.
The methods of claims 11-12 and 14 can be carried out without the need for an excessive or burdensome amount of experimentation in view of the state of the art and the experimental results at pages 77-79 of the specification demonstrating ALK5 inhibitory functional activity.  ALK5 is an integral part of the TGF- signaling pathway and the state of the art is that inhibition of the target correlates to treatment of a broad range of diseases.  See for example Kubiczkova (J Transl Med 2012, 10, 183), Rosemary (Nat Rev Drug Discov 2012, 790-811) and Neuzillet (Pharmacology & Therapeutics, 2015, 147, 22-31).  
The claims are allowable for at least these reasons.
Conclusion
	Claims 1-9 and 11-15 (renumbered claims 1-14) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625